Citation Nr: 1339457	
Decision Date: 12/02/13    Archive Date: 12/13/13

DOCKET NO.  11-11 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.   

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The Veteran had active service from March 1966 to October 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2010 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) located in Lincoln, Nebraska.  

In March 2012, while sitting at the RO, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the Veteran's claims folder.

The issue of entitlement to service connection for tinnitus is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran does not have a hearing impairment characterized by auditory thresholds in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) at 40 decibels or greater, or three of the frequencies at 26 decibels or greater, or Maryland CNC speech discrimination scores at less than 94 percent.


CONCLUSION OF LAW

Service connection for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA enhanced VA's duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA also redefined the obligations of VA with respect to the duty to assist the veteran with the claim.  Id.  In the instant case, the Board finds that VA fulfilled its duties to the Veteran under the VCAA.

Duty to Notify

VA has a duty to notify the veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  The Board concludes that the letters dated in October 2010 and November 2010 that were sent to the Veteran adequately apprised him of the information and evidence needed to substantiate the claim.  The RO thus complied with VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).

Additionally, on March 3, 2006, the United States Court of Appeals for Veterans' Claims (Court) issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484, 486 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

The Board finds that VA has met these duties with regard to the claims adjudicated on the merits in this decision.  There is no issue as to providing an appropriate application form or completeness of the application.  Written notice provided in October 2010 and November 2010 fulfills the provisions of 38 U.S.C.A. § 5103(a).  That is, the Veteran received notice of the evidence needed to substantiate his claim, the avenues by which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  See Beverly, 19 Vet. App. at 394, 403; see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005) (Mayfield I) rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In addition, the October 2010 letter also informed the Veteran about how VA determines effective dates and disability ratings, as required by Dingess.    

The Board also recognizes that, according to Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice must "precede an initial unfavorable [agency of original jurisdiction (AOJ)] decision on a service-connection claim."  VA did provide such notice to the Veteran prior to the December 2010 decision that is the subject of this appeal in its October 2010 and November 2010 letters.  With respect to the Dingess requirements, the Veteran was provided with notice of what type of information and evidence was needed to substantiate the claim, as well as the type of evidence necessary to establish a rating or effective date of an award (see letter from RO, dated in October 2010), and such notice was provided prior to the initial decision of the RO.  See Dingess, supra.  Accordingly, the RO provided proper VCAA notice at the required time.            

The Veteran has been provided the opportunity to respond to VA correspondence and over the course of the appeal has had multiple opportunities to submit and identify evidence.  Furthermore, he has been provided a meaningful opportunity to participate effectively in the processing of his claim by VA.



Duty to Assist

VA also has a duty to assist the veteran in obtaining evidence necessary to substantiate the claim. 38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).

VA informed the Veteran of its duty to assist in obtaining records and supportive evidence, and the Veteran received a VA examination December 2010 which was thorough in nature and adequate for the purposes of deciding this claim.  In this case, there is no competent medical evidence of record showing that the Veteran currently has bilateral hearing loss for VA purposes.  In fact, the VA audiological examination in December 2010 specifically ruled out a hearing loss disability in either ear as defined by the applicable VA regulation.  See 38 C.F.R. § 3.385.  Therefore, the Board finds that the medical evidence of record is sufficient to resolve this appeal; the VA has no further duty to provide an examination or medical opinion.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2013).  See also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Based on the foregoing, it is the Board's determination that the VA fulfilled its VCAA duties to notify and to assist the Veteran, and thus, no additional assistance or notification was required.  The Veteran has suffered no prejudice that would warrant a remand, and his procedural rights have not been abridged.  See Bernard, supra. 

Finally, the Veteran testified at a videoconference hearing.  The hearing was adequate as the undersigned explained the issue and asked questions designed to identify possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claim. 


II. Pertinent Laws and Regulations

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

In interpreting sections 1110 and 1131 of the statute and section 3.303(a) of the regulations, the Federal Circuit Court held that a three-element test must be satisfied in order to establish entitlement to service connection.  Specifically, the evidence must show (1) the existence of a current disability; (2) in-service incurrence or aggravation of a relevant disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (citing Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004)).  

Under 38 C.F.R. § 3.303(b), claims for certain chronic diseases-namely those listed in 38 C.F.R. § 3.309(a)-benefit from a somewhat more relaxed evidentiary standard.  See Walker, supra, (holding that "[t]he clear purpose of the regulation is to relax the requirements of § 3.303(a) for establishing service connection for certain chronic diseases.").  When a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to causes unrelated to service ("intercurrent causes").  38 C.F.R. § 3.303(b).

In order to establish the existence of a chronic disease in service, the evidence must show a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Id.  Thus, the mere manifestation during service of potentially relevant symptoms (such as joint pain or abnormal heart action in claims for arthritis or heart disease, for example) does not establish a chronic disease at that time unless the identity of the disease is established and its chronicity may not be legitimately questioned.  Id.  If chronicity in service is not established, then a showing of continuity of symptoms after discharge is required to support the claim.  Id. 

The Federal Circuit noted that the requirement of showing a continuity of symptomatology after service is a "second route by which a veteran can establish service connection for a chronic disease" under subsection 3.303(b).  Walker, supra. Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during the] presumptive period."  Id.  (holding that section 3.303(b) provides an "alternative path to satisfaction of the standard three-element test for entitlement to disability compensation").  Significantly, the Federal Circuit indicated that showing a continuity of symptomatology after service is a lesser evidentiary burden than the nexus requirement of the three-part test discussed above: "The primary difference between a chronic disease that qualifies for § 3.303(b) analysis, and one that must be tested under § 3.303(a), is that the latter must satisfy the 'nexus'' requirement of the three-element test, whereas the former benefits from presumptive service connection . . . or service connection via continuity of symptomatology'"(emphasis added).  Id. 

Not all diseases that may be considered "chronic" from a medical standpoint qualify for the relaxed evidentiary standard under section 3.303(b).  Rather, the Federal Circuit held that this subsection only applies to the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  Id.  Thus, if the claimant does not have one of the chronic diseases enumerated in section 3.309(a), then the more relaxed continuity-of-symptomatology standard does not apply, and "medical nexus of a relationship [sic] between the condition in service and the present condition is required.").  Walker, supra. (holding that the claimant's allegation of a continuity of hearing loss ever since active service was not sufficient to support the claim under subsection 3.303(b), as hearing loss was not among the chronic diseases listed in section 3.309(a)).

Sensorineural hearing loss is defined as a chronic disease in section 3.309(a).  Thus, the provisions of subsection 3.303(b) for chronic disabilities apply, and the claim may be supported by evidence of a continuity of symptomatology after service.

Sensorineural hearing loss is also eligible for presumptive service connection. Specifically, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, service connection for sensorineural hearing loss may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307; 3.309(a).  However, this presumption will be rebutted if there is affirmative evidence to the contrary. 38 C.F.R. § 3.307(d). 

For purposes of applying the laws administered by VA, impaired hearing will be considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 4,000 Hz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).

It is also pertinent to note that the Court has held that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal audiometric testing limits at separation from service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  The Court explained that when audiometric test results do not meet the regularity requirements for establishing a "disability" at the time of the veteran's separation, the veteran may nevertheless establish service connection for a current hearing disability by submitting competent evidence that the current disability is causally related to service.  Id. at 160.

Lay evidence nonetheless can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Lay persons can also provide an eye-witness account of an individual's visible symptoms.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See also 38 C.F.R. § 3.102.  When a veteran seeks benefits and the evidence is in relative equipoise, the veteran prevails.  See Gilbert, 1 Vet. App. at 49.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).


III. Bilateral Hearing Loss

In this case, the Veteran contends that he currently has bilateral hearing loss that is the result of noise exposure during service, and that this disorder should therefore be service-connected.  According to the Veteran, while he was in the military, he was stationed in Vietnam where he worked as a mechanic and was exposed to loud noises from operating a fork lift.  He reports that he was not given any hearing protection.  

The Veteran's DD Form 214, Armed Forces of the United States Report of Transfer or Discharge, shows that he had active service in the United States Army from March 1966 to October 1968.  The Veteran's Military Occupational Specialty (MOS) was as an Engineer Equipment Specialist.  He received the Vietnam Service Medal, the National Defense Service Medal, and the Vietnam Campaign Medal.  

The Veteran's service treatment records are negative for any complaints or findings of hearing loss.  In October 1968, the Veteran underwent a separation examination.  At that time, in response to the question of whether he had ever had or if he currently had hearing loss, he responded "no."  The Veteran's ears were clinically evaluated as "normal."  The audiological examination revealed pure tone thresholds, in decibels, as follows:

HERTZ

500 1000 2000 4000 RIGHT 10 10 10 10 LEFT 10 10 10 10.

Thus, the Veteran's service treatment records are negative for any evidence showing that he had a hearing loss disability of either ear, as defined by the applicable VA regulation, 38 C.F.R. § 3.385.  

More importantly, there is no competent medical evidence of record showing that the Veteran currently has a hearing loss disability of either ear, as defined by the applicable VA regulation, 38 C.F.R. § 3.385.  In December 2010, the Veteran underwent a VA examination.  The audiological examination revealed pure tone thresholds, in decibels, as follows:

HERTZ

500 1000 2000 3000 4000 RIGHT 5 10 20 30 25 LEFT 15 10 25 30 35.

The average pure tone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz was reported as 21.25 decibels of the right ear and 25 of the left ear.  Speech audiometry revealed speech recognition ability of 94 percent, bilaterally.  The examiner stated that the results showed some hearing loss but that the Veteran's hearing was within normal limits for VA rating purposes.  

The audiological findings from that evaluation do not reveal a bilateral hearing loss disability as defined by the applicable VA regulation.  See 38 C.F.R. § 3.385. Although some hearing loss was noted, it did not meet the criteria for hearing loss for VA purposes under 38 C.F.R. § 3.385.  A showing of current disability is, as noted above, a prerequisite for a grant of service connection, and in this case, there is no showing of current disablement as to hearing loss of either ear for VA purposes, notwithstanding the Veteran's own complaints of hearing loss.  The audiological findings recorded during the Veteran's December 2010 VA audiological evaluation did not reveal a bilateral hearing loss disability as defined by the applicable VA regulation, 38 C.F.R. § 3.385.  It thus follows that there is a preponderance of evidence against a finding of current disability of hearing loss of either ear.  In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).  In this case, in the absence of competent evidence of a hearing loss disability as defined by the applicable VA regulation, 38 C.F.R. § 3.385, service connection for bilateral hearing loss is not warranted.

The Board acknowledges and has considered the credible statements from the Veteran regarding the existence of his hearing loss.  The Veteran is competent to report what comes to him through his senses, e.g., experiencing some degree of hearing loss.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, there is no indication in the record that the Veteran has had the relevant medical training to provide a diagnosis of a hearing loss disability as defined by 38 C.F.R. § 3.385.  A diagnosis of a hearing loss disability within the meaning of the cited legal authority must be made on the basis of a certified audiological examination.  Therefore, as a layperson, the Veteran is not competent to provide a medical opinion about such a diagnosis, nor on the etiology or causation of the claimed disability.  Layno, supra.  Here, the dispositive fact is that the Veteran does not have hearing loss as VA has defined it in 38 C.F.R. § 3.385, and as a result, his appeal must fail.  38 U.S.C.A. §§ 1110, 1131, 38 C.F.R. §§ 3.303; 3.385; Boyer, supra.  

As there is a preponderance of evidence against the claim, the benefit of the doubt doctrine is not applicable and the Veteran's claim for service connection for bilateral hearing loss, including as secondary to an ear disability, to include otitis media and tympanic membrane perforation of the right ear, must be denied.  38 U.S.C.A. § 5107(b); Ortiz, supra.; Gilbert, supra.  


ORDER

Entitlement to service connection for bilateral hearing loss is denied.  


REMAND

In the March 2012 videoconference hearing, the Veteran testified that during service, he was exposed to loud noises due to his MOS as a mechanic.  He noted that he had to operate a fork lift and was not given any hearing protection.  According to the Veteran, due to his exposure to loud noises, he developed tinnitus which continued after his discharge.  He stated that after his separation from the military, he had worked as a truck driver up until the present time.   

The Board notes that the Veteran is competent under the law to describe what he experienced while in military service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Thus, in light of the Veteran's statements regarding exposure to loud noises from operating a fork lift, and given that his MOS was as an Engineer Equipment Specialist, the Board finds that the Veteran's statements in regard to his noise exposure credible and consistent with military service.  See 38 U.S.C.A. § 1154(b) (West 2002).

In December 2010, the Veteran underwent a VA examination.  At that time, the examiner diagnosed the Veteran with tinnitus.  In regard to the onset of the Veteran's tinnitus, the examiner provided a confusing statement which suggested that the Veteran had only noticed his tinnitus very recently.  However, in the March 2012 videoconference hearing, the Veteran reported that he first noticed his tinnitus during service.  In addition, although the examiner opined that the Veteran's tinnitus was not related to military noise exposure, his rationale was that the Veteran's hearing was normal at military separation and within normal limits for VA rating purposes at present.  Thus, he appears to be addressing the question of whether the Veteran's tinnitus is related to any hearing loss, rather than the pertinent question of whether his tinnitus is related to his in-service noise exposure.  Therefore, in light of the above, the Board is of the opinion that a VA medical opinion, as specified in greater detail below, should be obtained in order to determine the etiology of any tinnitus.

Accordingly, the case is REMANDED for the following action:

1.  The RO should make arrangements with the appropriate VA medical facility to obtain a medical opinion for the purpose of determining whether the Veteran's tinnitus began during service or was the result of some incident of active duty, to include exposure to excessive noise.  The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the opinion.

After a review of the relevant medical evidence in the claims file, the examiner must provide an opinion on the following:

Is it at least as likely as not (50 percent or greater degree of probability) that the Veteran's tinnitus began during service or is etiologically related to any incident of active service, to include confirmed in-service exposure to excessive noise without ear protection?

In providing this opinion, the examiner must consider the Veteran's statements that he first noticed tinnitus during service and that it has continued since that time.  The Veteran's statements are to be accepted as true for the purpose of rendering this opinion.  

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the causal relationship; less likely weighs against the claim.

The examiner is requested to provide a rationale for any opinion provided.  If the examiner determines that a medical examination of the Veteran is required in order to provide this opinion, then an appropriate examination should be scheduled.

2.  After completion of the above and any other development deemed necessary, the RO should review and re-adjudicate the issue on appeal.  If such action does not grant the benefit claimed, the RO should provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time should be allowed for response.  Thereafter, the case should be returned to this Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


